Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony Dove appeals the district court’s orders dismissing, after a 28 U.S.C. § 1915 (2012) review, his 42 U.S.C. § 1988 (2012) action, and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. Dove v. Pate, No. 5:15-ct-03132-BO (E.D.N.C. Jan. 12, 2016 & Feb. 2, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED